DETAILED ACTION
This Non-Final action is responsive to communications: IDS filed on 10/9/2019 & 1/28/2021 to the application filed on 10/4/2019.

Claims 1-20 are pending. Claims 1, 8 and 15 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/9/2019 & 1/28/2021 has been entered, and considered by the examiner.






Drawings
The Drawings filed on 10/9/2019 & 1/28/2021 have been approved.


Specification
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

7.	The abstract is objected to because it recites phrases which can be implied such as “Disclosed herein…” & “…the disclosed”. Appropriate Corrections are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) has being anticipated by Wu (U.S. Pub 2007/0250783, published Oct. 25, 2007).
Regarding Independent claims 1, 8 and 15, Wu discloses A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to:
receive a series of user inputs selecting one or more predefined fields for inclusion into a new prequalification form (see Fig. 1 & paragraph 76, discloses receiving a series of user inputs such as selecting and dragging that include defining fields to place within an application form page); 
define a set of one or more rules to apply to prequalification information received via the new prequalification form (see abstract & Figs. 5-9 & paragraphs 58, 65 & 208, discloses defining a set of rules to apply to the received information of the form);
 responsive to receiving the series of user inputs, establish the new prequalification form (see Fig. 1 & paragraph 76, discloses establishing the new form);
 receive an identification of at least one entity to which to transmit the new prequalification form (see paragraph 44, wherein the form is generated at run-time according to identification information of an applicant);
transmit to the at least one entity the new prequalification form (see paragraph 44, wherein the form is generated and transmitted at run-time according to identification information of an applicant);
 receive from the entity, a submission containing information responsive to the predefined fields included within the new prequalification form (see paragraph ; 
evaluate the information responsive to the predefined fields in accordance with the set of one or more rules (see abstract & Figs. 5-9 & paragraphs 58, 65 & 208, discloses defining a set of rules to apply to the received information of the form); 
based on the evaluation, take at least one action responsive to the evaluation (see abstract & Figs. 5-9 & paragraphs 58, 65 & 208, discloses taking an action according to the defined rules); 
receive an indication confirming review of the information responsive to the predefined fields (see paragraph 182, discloses receiving an indication confirming a review of the form via a checkbox); 
receive an indication setting a prequalification status for the entity, the prequalification status being based on the review of the information responsive to the predefined fields (see paragraphs 165-166 & 203, recites use of prequalification criteria data that includes notification of the prequalification status has a “denied event” or “next event” from the processed application data provided by the applicant); and 
transmit the indication of the prequalification status to the entity (see paragraphs 165-166 & 203, discloses transmitting the status to the user). 

Regarding Dependent claims 2, 9 and 16, Wu discloses wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to: present a first interface Regarding Dependent claims 3, 10 and 17, Wu discloses wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to: present an interface through which the computing system receives an identification of at least one entity to which to transmit the new prequalification form (see paragraphs 165-166 & 203, recites use of prequalification criteria for defining the form). Regarding Dependent claims 4, 11 and 18, Wu discloses wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to: present an interface through which the computing system receives information responsive to the predefined fields included within the new prequalification form (see paragraphs 165-166 & 203, recites use of prequalification criteria for defining the form). Regarding Dependent claims 5, 12 and 19, Wu discloses wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to: present an interface through which the computing system presents a compiled version of the received information responsive Regarding Dependent claims 6 and 13, Wu discloses wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to: receive through the interface an indication confirming review of the information responsive to the predefined fields and receive through the interface an indication setting a prequalification status for the entity (see paragraphs 165-166 & 203, recites use of prequalification criteria data that includes notification of the prequalification status has a “denied event” or “next event” from the processed application data provided by the applicant). Regarding Dependent claims 7, 14 and 20, Wu discloses wherein the at least one action is selected from the group consisting of (i) configuring an external software tool based on the evaluation, (ii) reject the submission, and (iii) flag the submission for further review (see abstract & Figs. 5-9 & paragraphs 58, 65 & 208, discloses taking an action according to the defined rules).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 

Conclusion
References Cited
9.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Al-Mubarak et al. (U.S. Pub 2011/0131114) discloses “Methods For Managing Contract Procurement”
Bass et al. (U.S. Pub 2007/0250769) discloses “Method And System To Provide Online Application Forms”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/

9/28/2021